September 5, 2017 BNY MELLON FUNDS TRUST Supplement to Statement of Additional Information Dated December 30, 2016, as revised March 31, 2017 The following information supersedes and replaces any contrary information contained in the first paragraph of the section of the fund's Statement of Additional Information entitled "How to Buy Shares - Information Pertaining to Certain Purchase Orders": For certain institutions that have entered into agreements with the Distributor, payment for the purchase of shares of funds other than money market funds may be transmitted, and must be received by the Transfer Agent, within two business daysafter the order is placed. If such payment is not received within two business days after the order is placed, the order may be canceled and the institution could be held liable for resulting fees and/or losses. GRP12-SAISTK-0917
